Citation Nr: 1131010	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for the claimed residuals of a stab wound to the abdomen.

 2. Entitlement to service connection for a claimed fracture of the cervical spine.

3.  Entitlement to service connection for the claimed residuals of a splenectomy.
 
4.  Entitlement to service connection for claimed hepatitis C.

5.  Entitlement to service connection for claimed Guillian-Barre Syndrome (GBS), to include as secondary to hepatitis C.

6.  Entitlement to service connection for a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

7.  Entitlement to special monthly compensation (SMC) based on the need of aid and attendance of another person or at the housebound rate.

8.  Entitlement to special monthly pension (SMP).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and July 2005 rating decisions of the RO.

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in March 2010. The transcript has been associated with the claims folder.

In July 2010, the Board determined that new and material evidence had been submitted to reopen the previously denied claims of service connection for residuals of a stab wound to the abdomen and a cervical spine fracture.  These reopened claims, as well as other claims on appeal, were remanded to the RO for further development and/or adjudication.  The case has been returned to the Board and is now ready for appellate disposition as all requested action has been accomplished to the extent possible.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish that the claimed stabbing incident, splenectomy, blood transfusion or cervical spine fracture happened while he was serving on active duty.   

3.  The claimed residuals of a stab wound to the abdomen and splenectomy, hepatitis C, GBS, and the cervical spine fracture are not shown to be due to an injury or another event of the Veteran's active service.

4.  The Veteran currently is not shown to have been granted service connection any disability.

5.  A service-connected disability is not shown to preclude the Veteran from securing and following a substantially gainful occupation consistent with work and educational background. 

6.  A service-connected disability is not shown to have rendered the Veteran incapable of protecting himself from the hazards and dangers incident to his daily life or otherwise to have required the regular aid and attendance of another person.  

7.  The Veteran has not submitted any evidence to show that he meets the applicable net worth requirements or otherwise to establish that his annual income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R.§ 3.23.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by the residuals of a stab wound to the abdomen due to disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The Veteran does not have a disability manifested by the residuals of a splenectomy due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  The Veteran does not have a disability manifested by hepatitis C due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  The Veteran does not have a disability manifested by the residuals of cervical spine fracture due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

5.  The Veteran does not have a disability manifested by GBS due to disease or injury that was incurred in or aggravated by active service or proximately due to or the result of a service-connected disability.           38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  

6.  The criteria for the assignment of a TDIU rating by reason of service-connected disability are not met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2010).  

7.  The criteria for the assignment of SMC based on the need for regular aid and attendance of another are not met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a) (2010).

8.  The claim for the award of SMP benefits is denied.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b) (2010).

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA. See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to the Veteran's claims in correspondence sent to the Veteran in November 2004 and September 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims. 

Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the Veteran has no service-connected disabilities, the claims for TDIU and SMC have been denied as a matter of law.   The Court has held that the VCAA has no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, and reports of VA examination.  

The Veteran has not identified any other evidence, which has not been obtained with respect to the claims decided in the instant decision.

The Board notes the matters were remanded in 2009 and 2010 in order to attempt to obtain additional private treatment records in support of the Veteran's claims.  

Most recently, in June 2010, the Veteran was asked to complete the necessary consent forms to allow VA to obtain identified treatment records.   The RO sent the Veteran a letter in June 2010 asking that he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. RA and Dr. RR.  However, the Veteran did not respond.  An additional letter was sent to the Veteran in August 2010, which requested the same information.  Again the Veteran did not respond.

The Board notes that it is well established that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the Veteran's failure to cooperate with VA's efforts to assist him with the factual development of his claims, the claims must be adjudicated based on the evidence currently of record.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

Any deficiency in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant. Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


A. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and/or other organic diseases of the nervous system becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  


i.) Residuals of a Stab Wound, Splenectomy, Hepatitis C, and GBS

The Veteran asserts that service connection is warranted for residuals of a stab wound to the abdomen necessitating splenectomy and a blood transfusion, which in turn resulted in hepatitis C and ultimately GBS.  

The Veteran reports suffering a stab wound and a ruptured spleen and ultimately being airlifted to Camp Lejeune for a splenectomy.  He further reports losing 10 pints of blood necessitating blood transfusion and being diagnosed with hepatitis C after the transfusion.  He finally asserts that the treatment for hepatitis C then caused GBS.

As to the actual incident of service incurrence, the Veteran currently maintains he was stabbed by a civilian high on drugs during a softball game at Cherry Point, North Carolina, during the summer of 1975.  

The Veteran previously indicated he was stabbed by a fellow service-member (see records from Lancaster Hospital dated in May 1977).  

The Veteran additionally claimed that he had been stabbed in Vietnam during a bar fight (see entry from Dr. L dated in July 2002).  

Further, the Veteran informed treatment providers in April 2003 that he had a splenectomy in 1974 after a motor vehicle accident.  

Finally, he informed the same provider in April 2002 that the splenectomy was performed in Vietnam and in November 2002 he indicated that the blood transfusion took place aboard the USS America.

The Board would also note at this juncture that the claim was previously classified as the residuals of a stab wound and gunshot wound to the abdomen.  The Veteran testified during his hearing in March 2010 that he never claimed he was shot; however, the Veteran himself indicated on his original claim in 1983 that he was shot in 1973.  Nevertheless, the Veteran has now amended his claim to the assertions concerning a stab wound only.

After careful consideration, the Board finds that service connection is not warranted for the residuals of a stab wound to the abdomen, the residuals of a splenectomy, hepatitis C or GBS.  

At the outset, the Board finds the Veteran's assertions as to service incurrence inherently incredible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In this regard, the service treatment records from the Veteran's period of active military service are devoid of any complaints, findings or treatment for a stab wound to the abdomen.  This would include the May 1976 separation examination, which was dated a year after the reported stabbing incident.  The examiner noted no scarring, periods of hospitalization, or surgeries.  The Board finds it highly improbable that such a thing as splenectomy and blood transfusion would not have been appropriately noted and described at that time.  Moreover, the Veteran himself did not report any hospitalizations on his separation medical history.  

The requests for records resulted in negative responses for a line of duty determination for the stab wound, inpatient treatment at Camp Lejeune from January 1975 to December 1975, and a NCIS investigation.  

Again, the Board finds it unlikely that there would be no record of hospitalization or surgical reports or a line of duty determination or a criminal investigation had the incident occurred as claimed. 

The Board is cognizant that the Veteran underwent a ventral hernia repair in May 1977 after service.  The Board is further aware the Veteran reported that he was a spectator at a ballgame when one of the service men went berserk and stabbed him in the left upper abdomen and was admitted to the hospital and treated for a ruptured spleen and a resection of perforated intestines.  

Though there is some merit to the Veteran's argument that he had not contemplated filing a claim at that juncture and, thus, had no incentive to fabricate; however, his statements are not found to be credible for the purpose of proving that the events in question occurred in service given the evidence presented in support the claim and the various contradictory statements made by the Veteran since his original claim in 1983.

Moreover, the Board finds that, as the Veteran's statements as to his alleged in-service stabbing underlying his claims are not credible, the medical opinions rendered by Dr. GLS and RJB, D.O. are of limited probative value for the purpose of deciding this appeal.  

Dr. GLS opined in February 2007 that hepatitis C was secondary to the splenectomy in service requiring a transfusion of 10 pints of blood and, in turn, caused the GBS.  

First, there are no service treatment records confirming the stabbing or splenectomy, let alone a transfusion requiring 10 pints of blood.  This has never been confirmed and is simply a reiteration of inconsistent statements made by the Veteran over the course of time.  

RJB, D.O., in June 2006, stated the Veteran was stabbed in service and was diagnosed with hepatitis C in 1974 after a blood transfusion.  RJB then indicated that treatment for hepatitis C caused GBS.  The conclusion was that the Veteran's current conditions were secondary to the service stabbing.  

Dr. KJ in February 2007 indicated that he "understood" from the Veteran that he received a blood transfusion in service and contracted hepatitis C.  Dr. KJ then stated the Veteran was treated for neurological problems, the nature of which were uncertain as the Veteran had either vasculitis secondary to hepatitis C or similar problems.  This statement in of itself is equivocal, as the doctor clearly indicated any opinions rendered were based on statements made by the Veteran.  

A statement from RP, a retired Naval Captain, indicated the Veteran had a history of hepatitis C, with no risk factors other than blood transfusion.  Thus, he opined it was more likely than not hepatitis C was caused by the stabbing necessitating an operation.  There is no indication RP was a medical professional.

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the United States Court of Appeals for Veterans Claims (Court), citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  

VA may not, however, simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  

Here, the assertions about the stabbing reported by the Veteran, necessitating splenectomy and blood transfusion are found to have been contradicted by the Veteran's own statements; nor has he presented any competent evidence, apart from that based on his own statements, that would tend to show at least as likely as not that claimed events occurred as alleged.  

Therefore, to the extent that none of these medical opinions can be read as an independent nexus statement establishing that the claimed stabbing incident happened in service, they are not competent evidence.  Id; See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible if the Board rejects the statements of the veteran).

Having rejected the Veteran's statements, the Board instead finds that, with respect to the evidence presented, greater weight is to be accorded to the findings of the December 2007 VA examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

In this regard, the VA examiner opined that hepatitis C and GBS were not related to service.  The examiner reasoned there was no source outside of the Veteran's family that the splenectomy had occurred.  The examiner added there was no record of surgery in service, mention of hospitalization on the separation examination, scar noted on separation physical examination, or profile for light duty following the claimed injury and surgery.  

The examiner additionally noted there was concern regarding the reported medical history, given the varied statements by the Veteran to medical providers over the years as to the precipitating event, i.e. the stabbing.  

The Board in looking at the findings of the December 2007 VA examination notes that the examiner took a complete history from the Veteran and reviewed the claims file, to include the service treatment records.  

The examiner, in reaching an opinion, considered the Veteran's current complaints, as well as the objective results from the physical examination.  The Board is of the opinion that the VA examiner who performed the December 2007 VA examination reached a reasonable conclusion that the Veteran's current conditions were not the result of a splenectomy or blood transfusion that was performed in service as claimed, based on a complete and thorough review of the medical evidence of record and objective findings.  

In contrast, the other opinions of record are equivocal at best as the conclusions do not appear to be supported by objective medical evidence or other competent evidence establishing that the stabbing happened while the Veteran was on active duty.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

At this juncture the Board would note that Dr. GLS additionally opined the Veteran's hepatitis C was the result of air-injection administered in service; however, there are no vaccination records in the available service treatment records to support her conclusion.  

Moreover, there was a 36-year evidentiary gap between the Veteran's discharge from service and the diagnosis of hepatitis C in 2002, which constitutes some evidence against claim that the current hepatitis C (though not found to be active upon VA examination in 2007) was due to an event or incident of the Veteran's service.    

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Given the contradictory statements by the Veteran over time and the competent evidence prepared during service showing no in-service assault or stabbing residuals during that period, the statements submitted in support of the Veteran by friends and family are simply considered to be a reiteration of the Veteran's assertions are not found to be credible in this case.
 
As service connection is not warranted for the residuals of a stab wound to the abdomen and splenectomy, as well as hepatitis C, on a direct causation basis, it follows that any current GBS is not proximately due to or the result of a service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ii.)  Residuals of a Cervical Spine Fracture

The Veteran contends that he is entitled to service connection for residuals of a cervical spine fracture.  Currently, he asserts that he fractured his neck during a wrestling match in October or November of 1975.  He reports this resulted in paralysis necessitating hospitalization for traction and placement in a Minerva jacket.  

The Veteran previously informed medical providers in May 1977 that he had fractured his neck as the result of a football injury, although he did not indicate when this occurred.  

On a VA Form 21-4176, Report of Accidental Injury in Support of Claim, dated in February 2006, the Veteran reported that he was hit while playing a football game and broke his neck.  This was repeated to the December 2007 VA examiner.  The Veteran went so far as to state that he fractured his neck when he had a head on collision during the football game.  The Veteran's brother indicated in an April 2007 statement that the Veteran fractured his neck while wrestling in 1974.

On the Veteran's VA Form 9, he also reported breaking his neck while wrestling in 1974. (Note: the Veteran's DD-214 showed he wrestled only between January 1975 and February 1975).  

After careful consideration, the Board finds that service connection is not warranted for a fracture to the Veteran's cervical spine.  

At the outset, the Board finds the Veteran's assertions as to service incurrence are not credible.  See Madden, 123 F.3d at 1481; see also Hayes, 5 Vet. App. at 69-70.  

In this regard, the service treatment records from the Veteran's period of active military service, are devoid of any complaints, findings or treatment for a cervical spine fracture.  A November 2004 request for records for inpatient treatment at Camp Lejeune from January 1975 to December 1975 was negative.  

A May 1976 report of medical history noted that the Veteran reported having a stiff neck.  This report further contains an illegible entry that either reads "fx neck 1975" or "sx neck 1975."  Significantly, the corresponding medical examination was negative for any neck condition.  The examiner noted no periods of hospitalization.  The Board finds it highly improbable that such a thing as paralysis from a neck fracture requiring traction and placement in a Minerva jacket would not have been appropriately documented in the records from service.  Moreover, the Veteran himself did not report any hospitalizations on his separation medical history.  

This notation is simply not enough to establish that a cervical fracture occurred during service, especially in light of the post-service medical evidence.  See 38 C.F.R. § 3.303(b).   

Notably, an x-ray study taken of the cervical spine during an August 1983 VA examination was negative for a fracture.  There were some complaints of neck stiffness and some indication of spasm; however, the examiner indicated this was without any other objective finding.  The x-ray studies taken upon VA examination in December 2007 were similarly negative for a fracture.  

Even assuming the Veteran had some neck symptoms at separation, though clearly not a fracture as it was not identified by later radiographic reports, the first evidence of cervical disc bulge is in 2003, was some 31 years after the Veteran's discharge from active service. 

Other than the complaints of spasm noted on VA examination in 1983, there were no further complaints or objective findings until 2003.  This absence of complaints or findings constitutes evidence against the claim because it tends to disprove that any current cervical disability had its clinical onset or was due to a injury in the form of a fracture or any other event or incident of the Veteran's service.  Id.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his neck since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, these current assertions are found to be inconsistent with earlier and more probative statements made by the Veteran in connection with earlier medical care rendered after service.  Id.   

Notably, there was no objective cervical spine disorder diagnosed upon separation from service or VA examination in August 1983.  Thereafter, there was no treatment of the cervical spine for a period of approximately 20 years.   

Finally, there is no competent evidence that establishes a causal link between any current cervical pathology and a document injury or event of the Veteran's service.  

The Board finds that the RJB, D.O., opinion dated in June 2006 that the Veteran broke his neck wrestling and that his current conditions were secondary to service is not probative of the matter on appeal.    

Here, the actual occurrence of the cervical fracture reported by the Veteran, is contradicted by his own statements (variously claimed as a football or wrestling injury) and has not been verified by the objective medical evidence, mainly service treatment records and post-service radiographic reports.  

Therefore, to the extent that this statement from RJB, D.O., can be read as an opinion of a nexus to service, it is not competent evidence as the Board has rejected the Veteran's statements.  Kowalski, 19 Vet. App. at 179; see also Coburn, 19 Vet. App. at 432. 

Instead, the Board finds that with respect to the evidence presented, greater weight is to be accorded to the findings of the December 2007 VA examination.  See Hayes, 5 Vet. App. at 69-70; see also Guerieri, 4 Vet. App. at 470-471.  

In this regard, the VA examiner opined that there was no evidence of cervical spine fracture in service or currently.  The examiner indicated the Veteran's current cervical condition was not related to service as it was not clear what the Veteran had upon separation from service, or even assuming that a fracture was reported, it was not clear where or when since the Veteran had wrestled and played football in high school prior to service.  

The examiner also finds that it is unlikely the Veteran had a fracture in service as there were no profiles in service or record of hospitalization on the separation examination.  

The examiner additionally noted there was concern regarding the reported medical history, given the varied statements by the Veteran to medical providers over the years as to the precipitating event, i.e. a football or wrestling injury.  

The Board in looking at the findings of the December 2007 VA examination notes that the examiner took a complete history from the Veteran and reviewed the claims file, to include the service treatment records.  The examiner, in reaching an opinion, considered the Veteran's current complaints, as well as the objective results from the physical examination.  

Thus, the Board is of the opinion that the VA examiner who performed the December 2007 VA examination reached a reasonable conclusion that the Veteran's current conditions were not the result of a fracture in service as claimed, based on a complete and thorough review of the evidence of record and objective findings.

In contrast, the other opinion of record is equivocal at best as the conclusions do not appear to be supported by objective medical evidence.  See Miller, 11 Vet. App. at 348.  

The preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. TDIU

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  

That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

Here, service connection currently is not in effect for any disability.  Hence, the Veteran would not meet the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

It then follows, that he is not being precluded from working at substantially gainful employment consistent with his educational and occupational background by reason of a service-connected disability since there are none at this juncture.

Thus, on this record, the Board finds the claim for TDIU is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).


C. SMC

SMC is payable to a veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service- connected disability that he or she is in need of the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l)(West 2002); 38 C.F.R. § 3.350(b) (2010).

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  

It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2007); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present." Turco, 9 Vet. App. at 224. 

"Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. 
§ 3.352(a) (2010).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.
§ 1114(s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2010).  

In this case, service connection has not been established for any disability.  Thus, a service-connected disability has not created a  disability picture that results in the Veteran needing regular aid and assistance to accomplish the basis activities of life or in protecting himself from the hazards or dangers in his daily life.  

Thus, on this record, the Board finds the claim for SMC is denied as a  matter of law.  Sabonis, supra.  


D. SMP

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war. 38 C.F.R. § 3.3(a)(3).

A determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203 (2010); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

A veteran of any war means any veteran who served in the active military, naval or air service during a period of war as set forth in 38 C.F.R. § 3.2, and a period of war means the periods described in 38 C.F.R. § 3.2. 38 C.F.R. §3.1(e), (f).  The qualifying periods of war for this benefit include the Vietnam War.  The Vietnam War began on August 5, 1964, and ending on May 7, 1975, for veterans who did not serve in the Republic of Vietnam.  38 U.S.C.A. §101 (West 2002); 38 C.F.R. § 3.2 (f) (2010).

Basic entitlement exists if a veteran: (i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or (ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or (iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or (iv) Served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and (v) Meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23; and (vi)	(A) Is age 65 or older; or (B) Is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 C.F.R. § 3.3 (a)(3).

A Veteran receiving nonservice-connected pension may receive pension at a higher, special monthly rate if he needs regular aid and attendance of another individual to conduct routine activities necessary for daily life, or if he is permanently housebound or has a permanent and total disability plus a disability rated as 60 percent disabling.  38 C.F.R. § 3.351(b) and (d).

In the instant case, the Veteran's DD-214 shows that he served on active duty from May 1973 to May 1976.  Thus, the Veteran served for 90 days or more during a period of war.  Id. 

The Veteran was born in July 1953.  He is not 65 or older.  Even if the Veteran were permanently and totally disabled from a nonservice-connected disability not due to his own willful misconduct, he has not submitted any evidence to show that he meets the net worth requirements under § 3.274, and according to the evidence of record, the RO found that the Veteran appeared to have an annual income ($19,000), which would be in excess of the applicable maximum annual pension rate specified in § 3.23.  Id; see statement of the case (SOC) issued in February 2006.  

As noted in the Introduction, the Board remanded the claim for SMP in July 2010 to afford the Veteran the opportunity to submit income verification evidence.  The RO sent the Veteran a letter in September 2010.  He was asked to complete the enclosed VA Form 21-0517-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical expense Report.  He was asked to submit forms for each of the years between 2005 and 2009.  The Veteran did not submit the requested information.

In light of the Veteran's failure to cooperate with VA's efforts to assist him with the factual development of his claim, the claim must be adjudicated on the evidence currently of record.  Wood, 1 Vet. App. at 193.  The Veteran has not been shown to meet the met worth requirements under 38 C.F.R. § 3.274.  


ORDER

Service connection for the claimed residuals of a stab wound to the abdomen is denied.

 Service connection for the claimed residuals of a fracture of the cervical spine is denied.

Service connection for the claimed residuals of a splenectomy is denied.
 
Service connection for claimed hepatitis C is denied.

Service connection for claimed GBS, to include as secondary to hepatitis C, is denied.

The claim for a TDIU rating by reason of service-connected disability is denied.

The claim for SMC by reason of being in need of the aid and attendance of another person or at the housebound rate is denied.

The claim for SMP is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


